COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        In re Safeco Insurance Company of Indiana, Relator

Appellate case number:      01-19-00063-CV

Trial court case number:    2017-54046

Trial court:                152nd District Court of Harris County

        On June 11, 2019, relator, Safeco Insurance Company of Indiana, filed an opposed
“Emergency Motion to Stay Docket Control Order and Trial Setting” seeking to stay the
underlying trial court proceedings, including the trial setting for June 17, 2019, pending
disposition of its mandamus petition. Relator’s emergency motion contains the required
certificate of compliance. See TEX. R. APP. P. 52.10(a). Later on June 11, 2019, real party
in interest J. Douglas Sutter filed a pro se response in opposition to the emergency motion.

        The Court grants the relator’s emergency motion and ORDERS that the underlying
trial court proceeding is stayed. See TEX. R. APP. P. 52.10(b). This stay is effective until
the petition is finally decided or this Court otherwise orders the stay lifted. See TEX. R.
APP. P. 52.10(b). Any party may file a motion for reconsideration. See TEX. R. APP. P.
52.10(c).

      It is so ORDERED.
Judge’s signature: ____/s/ Evelyn V. Keyes________
                    Acting individually     Acting for the Court
Date: __June 14, 2019__